Citation Nr: 1738745	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-46 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than major depressive disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a parasitic infection.

3.  Entitlement to a rating in excess of 50 percent for service-connected major depressive disorder.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to April 1987, and from January 1994 to December 1998.  This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This case was most previously before the Board in January 2016.

In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  In April 2011 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The issues of entitlement to service connection for residuals of a parasitic infection, entitlement to a rating in excess of 50 percent for service-connected major depressive disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2017, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issue of entitlement to service connection for a psychiatric disorder other than major depressive disorder, to include PTSD.
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to service connection for a psychiatric disorder other than major depressive disorder, to include PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has indicated through April 2017 correspondence that she wished to withdraw the issue of entitlement to service connection for a psychiatric disorder other than major depressive disorder, to include PTSD.  Hence, there remains no allegation of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The appeal of entitlement to service connection for a psychiatric disorder other than major depressive disorder, to include PTSD, is dismissed.



REMAND

Remand is required regarding the claims for service connection for residuals of a parasitic infection and for an increased rating for service-connected major depressive disorder.  In the January 2016 Board remand, examinations for these claims were ordered.  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Additionally, there is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994). The absence of a copy of the notice letter in the claims file does not necessarily constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011); but see Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013). 

On remand, the RO scheduled the Veteran for examinations but the Veteran did not report.  It is, however, unclear as to whether all efforts were undertaken to assist the Veteran because there was no documentation in the record showing that the Veteran was properly notified of the date of her examinations.  Rather, the only evidence was a print out from the VA Medical Center showing an address in Manassas.  A later Exam Request document indicated the Veteran's proper address in Blackstone, but no notification letter is of record.  The claims were denied in a November 23, 2016 supplemental statement of the case which indicated that the claims were denied primarily due to her failure to report for examinations.  On November 8, 2016, the Veteran requested that her examinations be rescheduled for November or December 2016.  This indicates that the Veteran was not properly notified.  Accordingly, remand is required to provide the Veteran proper notice and examinations.

As for TDIU, this issue is intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Furthermore, as the scheduler criteria regarding TDIU are met, and the current VA examinations of record do not provide insight into whether the Veteran is unemployable due to the combined effect of his service-connected disabilities, the Board finds that remand is appropriate for a VA social and industrial survey.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after December 31, 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA medical examination in connection with her claim of service connection for residuals of a parasitic infection.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must then provide the following opinions:

(1) Is it at least as likely as not that the Veteran contracted a parasitic infection during active duty?

(2) If so, is it at least as likely as not that she exhibits any residuals of that in-service infection?

(3) If not, is it at least as likely as not that any current disability or symptomatology exhibited by the Veteran, including delusional parasitosis or claimed malaise, fatigue, and a subcutaneous crawling sensation, is causally related to her active service or any incident therein, including travel to Haiti?

The Board notes that the following statements and evidence are relevant to this determination:  1) the Veteran's general statements that she contracted some sort of parasitic infection during active service which has resulted in intermittent episodes which include symptoms such as a fever, malaise, headache, fatigue, chills, and a sensation of parasites crawling under her skin; 2) a July 1999 medical record in which the Veteran reported that she contracted a parasitic infection during her tour of duty in Haiti and/or as a result of exposure to fleas brought to her home by a Ghanaian friend in May and June 1998; 3) a March 2003 Georgetown Hospital evaluation report in which the Veteran claimed that she contracted an acute parasitic illness after living in Ghana for two-and-one half months in 1998; 4) a March 2006 VA record in which the Veteran claimed that she contracted a parasitic infection after she was sexually assaulted by a man from Ghana in 1998; 5) a January 2003 letter from Infectious Disease Specialists of Virginia, in which the Veteran reported that in 1998, she took a trip to Ghana where she visited a friend and was sexually active with him; 6) 1999 medical records in which the Veteran reported symptoms she claimed to have had since travelling to Haiti and Ghana in 1997 and 1998, including malaise, head pressure, and a sensation that worms were crawling on her body.  Laboratory testing then showed a possible early schistosomiasis infection, although it appears that subsequent work-ups were entirely negative; 7) October 1999 treatment records in which the Veteran's physician noted that the Veteran was convinced she had a parasite, despite the fact that a work-up had been negative, and the impression was pseudoparasitemia; 8) 2003 records in which the diagnosis was parasitosis; 9) March 2006 VA records that indicated that although the Veteran's claimed symptoms were "real and distressing," an infectious illness could not be pinpointed as a cause, as the Veteran had never travelled to Africa, nor was it likely that a parasitic infection had been transmitted sexually during her reported sexual assault and the Veteran's symptoms may be related to psychiatric causes; 10) a March 2010 VA record in which the an attending physician noted there was no eosinophilia, no evidence of filariasis sequelae, and an extensive workup showed no evidence of a parasitic illness; it was likely delusional parasitosis; and 11) service records that document the Veteran's service in Haiti.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected major depressive disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  In commenting on the severity of the Veteran's service-connected depressive disorder, the examiner must distinguish, to the extent possible, the impairment resulting from any nonservice-connected psychiatric disorder and that which is determined to be due solely to her service-connected depressive disorder.  

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA social and industrial survey by a VA social worker or other appropriate personnel.  The social worker must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The social worker should not consider the Veteran's age and any nonservice-connected disorders.  The social worker is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation.  The Veteran is service-connected for the following disabilities: major depressive disorder; asthma; coccydymia with degenerative joint disease, lumbosacral spine; uterine fibroids; and left leg scars.

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


